     Case 3:21-cv-00268-MMD-WGC Document 61 Filed 08/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


ROGER PALMER, et al.,                        )           3:21-cv-00268-MMD-WGC
                                             )
                     Plaintiffs,             )           MINUTES OF THE COURT
                                             )
         vs.                                 )           August 25, 2021
                                             )
STEPHEN SISOLAK, in his official capacity as )
Governor of Nevada, et al.,                  )
                                             )
                     Defendants.             )
________________________________________)

PRESENT:      THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:           KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S):          NONE APPEARING

COUNSEL FOR DEFENDANT(S):            NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiffs’ Discovery Plan and Scheduling Order (ECF No. 59).

        In light of Chief District Judge Miranda M. Du’s order denying Plaintiffs’ Motion for
Preliminary Injunction (ECF No. 51) and Defendants’ Motions to Dismiss (ECF Nos. 34 and
52), the court declines to enter a Scheduling Order at this time. Once Chief District Judge Du
issues a ruling on Defendants’ Motions to Dismiss (ECF Nos. 34 and 52), and depending on the
outcome of those motions, the court will order the parties to submit their proposed Discovery
Plan and Scheduling Order, if necessary.

       IT IS SO ORDERED.

                                                   DEBRA K. KEMPI, CLERK

                                                   By:         /s/
                                                          Deputy Clerk
